Title: To Thomas Jefferson from Bernard Peyton, 7 August 1825
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
7 Augt 1825
Agreeable to the request contained in yours of the 4th, have procured, & will forward this day to Lynchburg the four Boxes of Tin ordered—Until the rest of yours now before me, never heard of your wish to transmit a bill for $500 to S. Williams of London—Jefferson Randolph wrote me some time ago that you would need $500, & asked me to advance it for you, which I wrote him I would do with pleasure, & have been constantly expecting your dft: for it ever since—I have this day procured a bill of exchange, on London, netting $500 there, payable to Saml Williams, which I shall forward in duplicates this day—pr ships Talgho & Francis one for London & the other for Liverpool—I supposed you wished the nett sum of $500, in William’s hands, & have so remitted, desiring it to be placed at your credit—you can or have directed him how to apply it—With great respect Dr SirYours very TrulyB. PeytonP.S. Since writing the foregoing the Tin has been sent on to A Robertson at Lynchburg—